                                UNITED STATES DISTRICT COURT
                                EASTERN DISTRICT OF MICHIGAN
                                     NORTHERN DIVISION

DARLENE KING-MOORE,

                         Plaintiff,                                 Case No. 18-10557
v
                                                                  Honorable Thomas L. Ludington

ROADRUNNER TRANSPORTATION SYSTEMS, INC.,
ROADRUNNER TRANSPORTATION SERVICES, INC.

                         Defendant.
__________________________________________/

    ORDER DENYING MOTION FOR SUMMARY JUDGMENT AND GRANTING IN
            PART MOTION FOR PARTIAL SUMMARY JUDGMENT
        On February 16, 2018, Plaintiff Darlene King-Moore filed a complaint against Defendants

Roadrunner Transportation Systems, Inc. (“Roadrunner”), Roadrunner Transportation Services,

Inc. (“Roadrunner Services”), Penske Truck Leasing Corporation (“Penske”), and McKinney

Vehicle Services, Inc. (“McKinney”). ECF No. 1. Plaintiff’s claim arises from an automobile

accident involving herself and Mark Soles, an employee of Roadrunner. Plaintiff also filed a

separate claim in Bay County Circuit Court against Soles. Circuit Court, County of Bay, Case No.

17003650 NI 09, Hon. Harry P. Gill.1

        On August 24, 2018, the Court entered the parties’ stipulated order dismissing Penske and

McKinney as defendants. ECF No. 20. On November 16, 2018, Defendants Roadrunner and

Roadrunner Services filed a motion for summary judgment. ECF No. 24. Ten days later, they filed

a motion for partial summary judgment. ECF No. 27. For the following reasons, the motion for




                                                            
1
   Neither party has raised the issue of collateral estoppel nor has either party moved to join Soles as a
necessary party. As such, Plaintiff’s claim against the Defendants will be adjudicated.
summary judgment will be denied and the motion for partial summary judgment will be granted

in part and denied in part.

                                                       I.

       On February 27, 2015, Plaintiff and Mark Soles were involved in an automobile accident

at the intersection of Woodside Avenue and Trumbull Street (Harry S. Truman Parkway). Compl.

at 3, ECF No. 1; Mot. Summ. J. at 2, ECF No. 24. Soles is an employee of Roadrunner Systems

and was driving a tractor-trailer at the time of the incident. Id. Plaintiff was driving a 2010 Chrysler

Sebring. Id. Soles drove eastbound on Woodside Avenue and then stopped at the Trumbull Street

intersection for a red light. ECF No. 1 at 4; ECF No. 24 at 2. The intersection has two left turn

lanes. ECF No. 24 at 2; ECF No. 29 at 2.

       At this point in the narrative, the Parties’ accounts diverge. According to Defendants, Soles

occupied the outer-most left turn lane. ECF No. 24 at 2. There were three cars in the inner left turn

lane when the light turned from red to green. Id. Soles entered the intersection and waited for the

three cars to complete their left turns. Soles Dep. at 15, ECF No. 24-3. He checked his mirrors to

ensure that no other vehicles were driving up the inner turn lane and then started turning left. Id.

at 17. As he was entering the outer northbound lane of Truman Parkway, he checked his mirrors

again to ensure that his trailer would clear the median. Id. at 16. It was then that he saw Plaintiff

driving within the inner left turn lane and crash into Soles. Id.; ECF No. 24 at 3.

       According to Plaintiff’s complaint, Soles entered the intersection and was turning left onto

Truman Parkway. ECF No. 1 at 4. Plaintiff was driving in the inner left turn lane when Soles

entered her lane and struck her vehicle. Id. Plaintiff alleges that due to the accident, she sustained

injuries to her brain and lumbar spine as well as suffering “pain, suffering, embarrassment,

humiliation, anxiety, inconvenience and loss of enjoyment of life.” Id. at 6.



                                                 -2-
 
       In her complaint, Plaintiff brought one count described as “statutory liability,” one count

of respondeat superior, and one count of negligent hiring, retention, and supervision. Under her

count of statutory liability she claimed Soles committed the following:

       a. Driving without due care and caution and in such a manner as to endanger the
          Plaintiff;

       b. Failing to drive said vehicle upon the highway at a careful and prudent speed,
          in violation of Mich. Comp. Laws Ann. Section 257.627 (Supp. 1982-83);

       c. Failing to drive said vehicle upon the highway at a speed not greater than would
          permit said defendant driver to bring said vehicle to a stop within the assured
          clear distance ahead, in violation of Mich. Comp. Laws Ann. Section 257.627
          (Supp. 1982-83 );

       d. Driving said vehicle upon a highway or other place open to the public in a
          carelessly, heedlessly, willful, wanton and reckless manner without due regard
          to the plaintiff and her property in violation of Mich. Comp. Laws Ann. Section
          257.626 (1977);

       e. Failing to have said motor vehicle equipped with brakes adequate to control the
          movement of, and to stop and hold such vehicle, including two separate means
          of applying the brakes, each of which means shall be effective to apply the
          brakes to at least two wheels, in violation of Mich. Comp. Laws Ann. Section
          257.705 (1977);

       f. Failing to use the available brakes that the semi-tractor trailer was equipped
          with;

       g. Failing to properly keep the semi-tractor trailer in its proper lane of travel;

       h. Failing to drive at a careful and prudent speed, having due regard to the traffic,
          surface, and width of the highway, and other existing conditions, in violation of
          Mich. Comp. Laws Ann. Section 257.627 (1977); and

       i. Driving said vehicle on a highway or other area open to the general public in
          willful or wanton disregard for the safety of persons or property. Mich. Comp.
          Laws Ann. Section 257.626 (1977).

       j. Failing to keep the semi tractor-trailer constantly under control;

       k. Failing to observe the highway in front of Defendant’s vehicle when Defendant
          knew, or should have known, that failure to observe Plaintiff’s vehicle would
          endanger the life or property of other persons using the roadway.


                                                -3-
 
ECF No. 1 at 5–6.

                                                   II.

       Defendants have moved for summary judgment and partial summary judgment. ECF Nos.

24, 27. A motion for summary judgment should be granted if the “movant shows that there is no

genuine dispute as to any material fact and the movant is entitled to judgment as a matter of law.”

Fed. R. Civ. P. 56(a). The moving party has the initial burden of identifying where to look in the

record for evidence “which it believes demonstrate the absence of a genuine issue of material fact.”

Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986). The burden then shifts to the opposing party

who must set out specific facts showing “a genuine issue for trial.” Anderson v. Liberty Lobby,

Inc., 477 U.S. 242, 250 (1986) (citation omitted). The Court must view the evidence and draw all

reasonable inferences in favor of the non-movant and determine “whether the evidence presents a

sufficient disagreement to require submission to a jury or whether it is so one-sided that one party

must prevail as a matter of law.” Id. at 251–52.

                                                         III.

       In its motion for partial summary judgment, Roadrunner admits vicarious liability on behalf

of Soles. Accordingly, they request that Count V of Plaintiff’s complaint, “Negligent Hiring,

Retention and Supervision,” be dismissed. ECF No. 27 at 11. They also argue that Roadrunner

Services should be dismissed as a defendant because Roadrunner Services never had control over

Soles and therefore cannot be found liable under a theory of respondeat superior. Id. at 14–15.

       In her response to Defendants’ motion for partial summary judgment, Plaintiff concedes

that “her claims of negligent hiring, retention, and supervision” should be dismissed “based on

Defendants’ admission of vicarious liability.” Pl.’s Resp. to Defs.’ Mot. Summ. J. at 5, ECF No.

30. She further states that “her claims against Defendant Roadrunner Transportation Services, Inc.,

                                                -4-
 
should be dismissed since it did not have control over driver Soles.” Id. at 8. She also concedes

that subsections (c), (e), and (k) of Count I of her complaint “are not supported by the evidence.”

Id. at 7.

        Accordingly, Count V of Plaintiff’s complaint will be dismissed, Roadrunner Services will

be dismissed as a defendant, and subsections (c), (e), and (k) of Count I of the complaint will be

dismissed. The only remaining claims are subsections (a), (b), (d), (f), (g), (h), (i), and (j) of Count

I of the complaint and Count IV of the complaint.

                                                  IV.

        In its motion for summary judgment, Roadrunner argues that there is no material issue of

triable fact because Plaintiff is the sole witness to the accident and her depositions indicate that

she cannot remember the necessary facts to bring her claim. Defendant argues that “causation can

be proven by circumstantial evidence, but ‘a plaintiff’s circumstantial proof must facilitate

reasonable inferences of causation, not mere speculation.’” ECF No. 24 at 15 (quoting Skinner v.

Square D Co., 445 Mich. 153, 164 (1994)).

        However, there exists more than just Plaintiff’s deposition to recount what happened at the

time of the accident. Soles’s deposition was also taken and he describes what occurred. Soles

testified that while turning onto Truman Parkway, he entered the inner left turn lane.

        A: Because the way left-hand turns are, I have to use part of the inside lane to make
        the turn…
        Q:…Because, just by the nature of your left turn, your trailer, part of your truck, is
        going to go into that other left lane, correct?
        A: Yes.
        Q: Okay.
        A: I need that lane to make my turn…
        Q: …And when you looked back, the back of your trailer was partially into the
        innermost left lane?


                                                 -5-
 
       A: Yes.
Soles Depo. at 15–16, ECF No. 24-3.

       Plaintiff contends that Soles encroaching into Plaintiff’s lane was a violation of MCL §

257.642(1)(a). ECF No. 29 at 16. It provides, “A vehicle shall be driven as nearly as practicable

entirely within a single lane and shall not be moved from the lane until the operator has first

ascertained that the movement can be made with safety.” MCL § 257.642(1)(a).

       In its reply, Roadrunner argues that there are no lane markers in the intersection so

“Plaintiff cannot say that Mr. Soles failed to maintain his lane during his left turn.” ECF No. 31 at

4. However, regardless of whether there are lane markers or not, Soles acknowledged that he had

encroached into the innermost left lane. Soles Depo. at 15–16, ECF No. 24-3. This leaves open the

question of whether Soles was negligent. He may not have driven “as nearly as practical” within

his lane. Alternatively, Plaintiff, who would have had a clear line of sight behind Soles, may have

entered the lane when it was clear that Soles could not complete the turn without entering the lane.

In any event, the unresolved factual question requires jury resolution. Roadrunner’s motion for

summary judgment will be denied.

                                                 V.

       In its motion for partial summary judgment, Roadrunner argues that subsections (a), (b),

(d), (f), and (h) of Count I of the complaint should be dismissed because they are not supported by

the evidence. ECF No. 27 at 12. The subsections allege that Soles committed the following:

    (a) Driving without due care and caution and in such a manner as to endanger the
        Plaintiff;

    (b) Failing to drive said vehicle upon the highway at a careful and prudent speed, in
        violation of Mich. Comp. Laws Ann. Section 257.627 (Supp. 1982-83);

    (d) Driving said vehicle upon a highway or other place open to the public in a
        carelessly, heedlessly, willful, wanton and reckless manner without due regard to


                                                -6-
 
       the plaintiff and her property in violation of Mich. Comp. Laws Ann. Section
       257.626 (1977);

    (f) Failing to use the available brakes that the semi-tractor trailer was equipped with;

    (h) Failing to drive at a careful and prudent speed, having due regard to the traffic,
        surface, and width of the highway, and other existing conditions, in violation of
        Mich. Comp. Laws Ann. Section 257.627 (1977);

ECF No. 27 at 12.

       None of the subsections will be dismissed because unresolved issues of fact remain. Soles

admitted to entering the inner turn lane. This may have endangered Plaintiff’s life and the factual

development of the case at this juncture does not permit the conclusion that Soles’s conduct was

not careless, wanton, or reckless as a matter of law. Accordingly, neither subsection (a) or (d) will

be dismissed.

       Roadrunner further contends that subsection (b) should be dismissed because “the accident

did not occur on the highway.” ECF No. 27 at 13. However, Roadrunner does not explain what

constitutes a highway for purposes of MCL 257.626. It provides no other argument or evidence to

this point beyond its conclusory assertion that the “accident did not occur on the highway.”

Subsection (b) will not be dismissed.

       Roadrunner further contends that Soles’s speed is not an issue in the case. But Soles

testified that he did not see Plaintiff’s vehicle until immediately before the collision. Soles Dep. at

16, ECF No. 221. The possibility that the collision could have been avoided had Soles’s speed

been reduced or had he used the brakes differently is simply not ruled out by the existing evidence.

As such, there remains a triable issue of fact. Subsections (f) and (h) will not be dismissed.

                                                 VI.

       Accordingly, it is ORDERED that Defendants’ motion for summary judgment, ECF No.

24, is DENIED.


                                                 -7-
 
      It is further ORDERED that Defendants’ motion for partial summary judgment, ECF No.

27, is GRANTED in part and DENIED in part.

      It is further ORDERED that Defendant Roadrunner Transportation Services, Inc., is

DISMISSED.

      It is further ORDERED that Count V and subsections (c), (e), and (k) of Count I of

Plaintiff’s complaint are DISMISSED.

      Dated: March 11, 2019                           s/Thomas L. Ludington
                                                      THOMAS L. LUDINGTON
                                                      United States District Judge




 

                                              




                                          -8-
 
